       Case 3:20-cv-05423-BHS Document 47 Filed 08/10/20 Page 1 of 1




    UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
                                  AT TACOMA



DREW MACEWEN, et al.,                                JUDGMENT IN A CIVIL CASE

                        Plaintiffs,                  CASE NO. 3:20-cv-05423-BHS
         v.

JAY INSLEE, in his official capacity as the
Governor of Washington,

                        Defendant.



     Jury Verdict. This action came before the Court for a trial by jury. The issues have been
     tried and the jury has rendered its verdict.

     Decision by Court. This action came to consideration before the Court. The issues have
     been considered and a decision has been rendered.

     The Court does hereby find and ORDER as follows:

         Plaintiff’s complaint is dismissed without prejudice for lack of jurisdiction.

     Dated this 10th day of August 2020.

                                              William M. McCool
                                              Clerk

                                              s/Gayle M. Riekena
                                              Deputy Clerk
